Judgment unanimously affirmed without costs. Memorandum: In distributing the marital assets, the court erred in failing to set forth the factors considered and reasons for its decision (Domestic Relations Law § 236 [B] [5] [g]; Cappiello v Cappiello, 66 NY2d 107, 110, rearg denied 67 NY2d 647). To conclude this lengthy litigation, in the exercise of discretion, we effectuate this award by setting forth the factors we consider determinative and the reasons for our decision (O’Brien v O’Brien, 66 NY2d 576, 589).
The trial court, by its award, attempted to divide the *970marital assets equally between the parties. This result is supported by the lengthy duration of the marriage (22 years), the joint efforts and contributions of the parties in acquiring these marital assets, the good health of the parties and their children, and the maintenance award granted plaintiff. Further, the award does not have any apparent significant adverse tax consequence to either party. Additionally, the liquid nature of this award, along with the maintenance directed, will provide for the immediate financial needs of plaintiff, who, though able to work, is presently unemployed. (Appeal from judgment of Supreme Court, Niagara County, Ricotta, J.-marital property.) Present—Dillon, P. J., Doerr, Green, Balio and Lawton, JJ.